Title: To John Adams from Benjamin Rush, 27 June 1812
From: Rush, Benjamin
To: Adams, John



My Dear friend/
Philadelphia June 27th: 1812

Dont complain of my Wife. You have not a better friend, nor a great Admirer in the United States. She devours your letters. The reflection you have noticed, was aimed, not at the Subjects, but at the frequency of our letters. It was uttered with an Air of pleasantry, such as you have Often advised in your excellent Mr. Adams.
The Anecdote I Alluded to respecting the fast day is as follows. Upon a motion for such a day, Mr Jefferson not only opposed it, but treated it with ridicule, and hinted some Objection to the Christian Religion. You rose and defended the motion, and in reply in Mr Jeffersons objections to Christianity, you said “You were sorry to hear such sentiments from a Gentleman whom You so highly respected, and with whom you agreed upon so many Subjects, And that it was the only instance you had ever known of a man of sound Sense and real Genius that was an enemy to Christianity.” You suspected, you told me, you that you had offended him, but that he soon convinced you to the contrary, by crossing the room, and taking a seat in the next chair to you.
My Son I perceive by the papers, is to deliver an Oration on the 4th: of July at Washington. I sent him the following fact which you communicated to me from Col: Henry Laurens a few days After he took his seat in Congress, with a view to direct this attention of my Son’s Audience to the importance of a Navy. When the Colonel left London he called to take leave of Mr Greenville. The Subject of Conversation was the taxation of America. Col: L: said the Amount of the taxes was not worth the Controversy and War which existed and hung over both Countries. “You mistake the Cause of the present Controversy  said with your Country (said Mr Greenville). You spread too much Canvas upon the Ocean. We must clip it.” The late depradations of G Britain upon our Commerce & the present War, are striking illustrations of the truth of Mr Greenville’s confession.
I extracted those parts of your letters that related to the character, Sacrifices, & sufferings of Mr Gerry in the cause of his country, and sent them to my Son at Washington. From his Activity and zeal in the measures of the Government, and of the ruling party I am disposed to believe they were made use of in favor of mr G:’s occupying the place of Mr: Langdon in the democratic ticket.
The Declaration of War has produced a Suspension of political hostilities in our City, but no Change has been induced in the minds of the persons who were opposed to it. They look forward to the next election for new rulers who shall restore peace & trade with G Britain, & make war upon France. Perhaps the increase of the power and influence of the ruling party from military Commissions and Appointments connected with them, may disappoint them. Alas! What dead weights are Banks, Whiskey distilleries, & the funding System in the opposite Scale, to that which contains the patriotism, the justice & honor of our Country! We are indeed a bebanked, and a bewhiskiede & a bedollared nation.
Our wise men and women and look back to the Administration of Washington as the Golden Age of our Country, with out recollecting that the seeds of all the party disputes which now divide our Citizens and of the Controversy with France were sown in it. I say the for Controversy with France, for this began in consequence of the Offence given to her by the British treaty. The But not only the seeds of political disputes, but of our Vices were sown during the same Administration by the funding system & the passion for Banks of the U States which was created by the profits of Scrip and of the immense interest of the Bank of the UStates.
The Capital now vested in Banks in the city of new york is seventeen millions five hundred thousand dollars. There are twelve hundred whiskey distilleries in Lancaster County only in Pennsylvania.  There have been 300 bankruptcies in our city since last April, and 700 more are expected, all of which have been produced chiefly by the two evils,  that have been mentioned viz Banks and distilleries.
Adieu. Ever yrs

Benjn: Rush